                                  1
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                             JAN 9, 2019
                                  4

                                  5       Lawrence J. Peck,                                                     BH

                                  6                                 Plaintiff,       5:14-cv-02206 VAP (KKx)
                                  7                       v.
                                                                                          ORDER TO SHOW CAUSE RE:
                                  8       Swift Transportation Co. of                     DISMISSAL FOR FAILURE TO
                                             Arizona, LLC et al.,                               PROSECUTE
                                  9

                                 10                            Defendants.
Central District of California
United States District Court




                                 11

                                 12
                                            On November 17, 2017, the Court denied Plaintiff Lawrence J. Peck’s
                                 13
                                      Motion to Stay this case. (Doc. No. 42.) Since that time, no parties
                                 14
                                      submitted any filings in the case.
                                 15

                                 16         Federal Rule of Civil Procedure 41(b) provides for involuntary
                                 17   dismissal of claims where a plaintiff either fails to prosecute or to comply
                                 18   with a court order. Fed. R. Civ. Pro. 41(b). “The district court has the
                                 19   inherent power sua sponte to dismiss a case for lack of prosecution.”
                                 20   Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); see also Link v.
                                 21   Wabash R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal trial
                                 22   court to dismiss a plaintiff’s action with prejudice because of his failure to
                                 23   prosecute cannot seriously be doubted.”) “The power to invoke this
                                 24   sanction is necessary in order to prevent undue delays in the disposition of
                                 25   pending cases and to avoid congestion in the calendars of the District
                                 26   Courts.” Link, 370 U.S. at 629-30.



                                                                                 1
                                  1         The Court ORDERS Plaintiff to show cause in writing no later than
                                  2   January 22, 2019, why this action should not be dismissed pursuant to
                                  3   Federal Rule of Civil Procedure 41(b) and Local Rule 41.
                                  4

                                  5      IT IS SO ORDERED.
                                  6

                                  7   Dated:     1/9/19
                                                                                      Virginia A. Phillips
                                  8
                                                                               Chief United States District Judge
                                  9

                                 10
Central District of California
United States District Court




                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26




                                                                           2
